State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 24, 2014                     517775
________________________________

In the Matter of the Claim of
   TIANNA J. STEPHENS, Now
   Known as TIANNA POOLE,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 9, 2014

Before:   Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.

                             __________


     Tianna Poole, Buffalo, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed January 18, 2013, which dismissed claimant's appeal
from a decision of the Administrative Law Judge as untimely.

      By decision dated and filed on March 12, 2012, an
Administrative Law Judge (hereinafter ALJ) affirmed the
Department of Labor's initial determination disqualifying
claimant from receiving unemployment insurance benefits on the
ground that she voluntarily left her employment without good
cause. Claimant did not appeal the ALJ's decision to the
Unemployment Insurance Appeal Board until November 21, 2012. The
Board dismissed the appeal as untimely and claimant now appeals.

      We affirm. "Labor Law § 621 (1) requires that an appeal to
the Board from an ALJ's decision must be made within 20 days of
the date the decision is mailed or personally delivered . . .
                              -2-                  517775

and the statutory time limit is strictly construed" (Matter of
Politis [Commissioner of Labor], 96 AD3d 1340, 1340 [2012]
[citations omitted]; see Matter of Buchkin [Commissioner of
Labor], 115 AD3d 1107, 1108 [2014]). Here, claimant did not
appeal from the ALJ's decision until November 2012, eight months
after the decision was mailed, and failed to offer a reasonable
excuse for not complying with the statutory requirement (see
Matter of Freedman [Commissioner of Labor], 75 AD3d 713, 714
[2010]; Matter of Bolden [Commissioner of Labor], 65 AD3d 727,
727-728 [2009]). Accordingly, we find no basis to disturb the
Board's decision and, as a result, the underlying merits of the
denial of her application for benefits are not properly before us
(see Matter of Cunto [Commissioner of Labor], 109 AD3d 1076, 1077
[2013]).

      Peters, P.J., Stein, Garry, Egan Jr. and Devine, JJ.,
concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court